Exhibit 10.1

 

 

TERM LOAN CREDIT AGREEMENT

dated as of

March 31, 2014

among

NEWMONT MINING CORPORATION,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BMO CAPITAL MARKETS, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CITIGROUP GLOBAL
MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC, HSBC SECURITIES (USA) INC.,
MIZUHO BANK, LTD., THE ROYAL BANK OF SCOTLAND PLC, CANADA BRANCH AND SUMITOMO
MITSUI BANKING CORPORATION,

as Co-Syndication Agents

 

 

J. P. MORGAN SECURITIES LLC, BMO CAPITAL MARKETS, THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC,
HSBC SECURITIES (USA) INC., MIZUHO BANK, LTD., RBS SECURITIES INC. AND SUMITOMO
MITSUI BANKING CORPORATION,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

          Page   ARTICLE I   Definitions   

SECTION 1.01.

  

Defined Terms

     1   

SECTION 1.02.

  

Classification of Loans and Borrowings

     19   

SECTION 1.03.

  

Terms Generally

     19   

SECTION 1.04.

  

Accounting Terms; GAAP

     20    ARTICLE II    The Credits   

SECTION 2.01.

  

Commitments

     20   

SECTION 2.02.

  

Loans and Borrowings

     20   

SECTION 2.03.

  

Requests for Borrowings

     21   

SECTION 2.04.

  

[Reserved]

     22   

SECTION 2.05.

  

[Reserved]

     22   

SECTION 2.06.

  

[Reserved]

     22   

SECTION 2.07.

  

Funding of Borrowings

     22   

SECTION 2.08.

  

Interest Elections

     22   

SECTION 2.09.

  

Termination and Reduction of Commitments

     23   

SECTION 2.10.

  

Repayment of Loans; Evidence of Debt

     24   

SECTION 2.11.

  

Amortization of Loans

     25   

SECTION 2.12.

  

Prepayment of Loans

     26   

SECTION 2.13.

  

Fees

     27   

SECTION 2.14.

  

Interest

     27   

SECTION 2.15.

  

Alternate Rate of Interest

     28   

SECTION 2.16.

  

Increased Costs

     28   

SECTION 2.17.

  

Break Funding Payments

     29   

SECTION 2.18.

  

Taxes

     30   

SECTION 2.19.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     33   

SECTION 2.20.

  

Mitigation Obligations; Replacement of Lenders

     35   

SECTION 2.21.

  

Defaulting Lenders

     36   

SECTION 2.22.

  

Incremental Facilities

     36   

SECTION 2.23.

  

Extension of Maturity Date

     38    ARTICLE III    Representations and Warranties   

SECTION 3.01.

  

Organization; Powers

     40   

SECTION 3.02.

  

Authorization; Enforceability

     40   

 

i



--------------------------------------------------------------------------------

SECTION 3.03.   

Governmental Approvals; No Conflicts

   40 SECTION 3.04.   

Financial Condition; No Material Adverse Change

   41 SECTION 3.05.   

Properties

   41 SECTION 3.06.   

Litigation and Environmental Matters

   41 SECTION 3.07.   

Compliance with Laws and Agreements

   42 SECTION 3.08.   

Investment Company Status

   42 SECTION 3.09.   

Taxes

   42 SECTION 3.10.   

ERISA

   42 SECTION 3.11.   

Disclosure

   42 SECTION 3.12.   

Federal Regulations

   43 SECTION 3.13.   

Subsidiaries

   43 SECTION 3.14.   

Anti-Corruption Laws and Sanctions

   43 ARTICLE IV Conditions SECTION 4.01.   

Effective Date

   43 SECTION 4.02.   

Each Credit Event

   45 ARTICLE V Affirmative Covenants SECTION 5.01.   

Financial Statements and Other Information

   45 SECTION 5.02.   

Notices of Material Events

   47 SECTION 5.03.   

Existence; Conduct of Business

   47 SECTION 5.04.   

Payment of Obligations

   47 SECTION 5.05.   

Maintenance of Properties; Insurance

   48 SECTION 5.06.   

Books and Records; Inspection Rights

   48 SECTION 5.07.   

Compliance with Laws

   48 SECTION 5.08.   

Use of Proceeds

   48 SECTION 5.09.   

Further Assurances

   49 ARTICLE VI Negative Covenants SECTION 6.01.   

Consolidated Indebtedness

   49 SECTION 6.02.   

Liens

   49 SECTION 6.03.   

Fundamental Changes

   50 ARTICLE VII Events of Default

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII The Administrative Agent ARTICLE IX Miscellaneous SECTION 9.01.   
Notices    57 SECTION 9.02.   

Waivers; Amendments

   58 SECTION 9.03.   

Expenses; Indemnity; Damage Waiver

   59 SECTION 9.04.   

Successors and Assigns

   61 SECTION 9.05.   

Survival

   64 SECTION 9.06.   

Counterparts; Integration; Effectiveness

   64 SECTION 9.07.   

Severability

   64 SECTION 9.08.   

Right of Setoff

   65 SECTION 9.09.   

Governing Law; Jurisdiction; Consent to Service of Process

   65 SECTION 9.10.   

WAIVER OF JURY TRIAL

   66 SECTION 9.11.   

Headings

   66 SECTION 9.12.   

Confidentiality

   66 SECTION 9.13.   

USA Patriot Act

   67 SECTION 9.14.   

Release of Newmont USA as a Guarantor

   67 SECTION 9.15.   

No Fiduciary Relationship

   67

 

iii



--------------------------------------------------------------------------------

SCHEDULES: Schedule 2.01 — Commitments Schedule 3.06 — Disclosed Matters
Schedule 3.13 — Subsidiaries Schedule 6.02 — Existing Liens

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Acceptance Exhibit B — Form of Assumption
Agreement Exhibit C — Form of U.S. Tax Certificate Exhibit D — Form of Guarantee
Agreement Exhibit E — Form of Maturity Date Extension Request

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT dated as of March 31, 2014 (this “Agreement”), among
NEWMONT MINING CORPORATION, a Delaware corporation (the “Borrower”), the Lenders
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Borrower has requested the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article I) extend credit in the form of Commitments under which the Borrower may
obtain Loans on the Funding Date in an aggregate principal amount not in excess
of $575,000,000.

The Lenders are willing to establish the credit facility referred to in the
preceding paragraph and extend credit upon the terms and subject to the
conditions set forth herein. Accordingly, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1.00%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, or any successor thereto
appointed in accordance with Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning ascribed to such term in the preamble hereto.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1.00% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1.00%.
For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be
based on the rate per annum appearing on the Reuters “LIBOR01” screen displaying
Intercontinental Exchange Benchmark Administration Ltd. Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to such day for deposits in
dollars with a maturity of one month. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the United Kingdom Bribery Act of 2010, as amended.

“Arrangers” means J.P. Morgan Securities LLC, BMO Capital Markets, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, HSBC Securities (USA) Inc., Mizuho Bank, Ltd., RBS
Securities Inc. and Sumitomo Mitsui Banking Corporation, each in its capacity as
joint lead arranger and joint bookrunner for the credit facility provided for
herein.

“Applicable Percentage” means, with respect to any Lender, (i) prior to the
Funding Date, the percentage of the total Commitments represented by such
Lender’s Commitment or (ii) on or after the Funding Date, the percentage of the
aggregate principal amount of outstanding Loans represented by the outstanding
Loans held by such Lender; provided that if any Defaulting Lender exists at such
time, the Applicable Percentages shall be calculated disregarding such
Defaulting Lender’s Commitment or outstanding Loans, as applicable. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, (a) with respect to any Incremental Term
Loan of any Series, the rate per annum specified in the Incremental Facility
Agreement establishing the Incremental Term Commitments of such Series and
(b) with respect to any Eurodollar Loan or any ABR Loan that is an Initial Term
Loan, the applicable rate per annum set forth under “LIBOR Margin” or “ABR
Margin”, as the case may be, based upon the ratings by Moody’s and S&P
applicable on such date to the Index Debt:

 

Rating

(Moody’s, S&P)

 

LIBOR Margin

(% per annum)

 

ABR Margin

(% per annum)

Category 1


A/A2 or higher

  0.875%   0.000% Category 2


A-/A3

  1.000%   0.000% Category 3


BBB+/Baa1

  1.15%   0.15% Category 4


BBB/Baa2

  1.40%   0.40% Category 5


BBB-/Baa3 or lower

(or unrated)

  1.65%   0.65%

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, (a) until and including June 30,
2015, the Applicable Rate shall be based on the lower of the two ratings unless
one of the two ratings is more than one Category lower than the other, in which
case the Applicable Rate shall be determined by reference to the Category next
above that of the lower of the two ratings and (b) after June 30, 2015, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is more than one Category lower than the other, in which case
the Applicable Rate shall be determined by reference to the Category next below
that of the higher of the two ratings and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Administrative Agent shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assumption Agreement” means an assumption agreement in the form of Exhibit B or
any other form approved by the Administrative Agent entered into by any Person
that has merged or consolidated with the Borrower where such Person is the
surviving corporation.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning ascribed such term in the preamble to this Agreement.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such

 

4



--------------------------------------------------------------------------------

Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act), of shares representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower, (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated or (c) for so long as Newmont USA is a
Guarantor of the Obligations, the Borrower shall cease to own, directly or
through subsidiaries, capital stock and other equity interests of Newmont USA,
representing, after giving effect to ownership attributable to all minority
interests in subsidiaries through which such capital stock or equity interests
are indirectly owned, at least 51% of the economic interest in Newmont USA
represented by all of its outstanding capital stock and other equity securities.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans or
Incremental Term Loans of any Series, (b) any Commitment, refers to whether such
Commitment is a Commitment in respect of the Initial Term Loans or an
Incremental Term Commitment and (c) any Lender, refers to whether such Lender
has a Loan or Commitment of a particular Class.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the Securities and Exchange Commission.

“Commitments” means (x) Initial Term Commitments or (y) Incremental Term
Commitments.

“Commodity Hedging Agreement” means any commodity price protection agreement or
other commodity price hedging agreement to which the Borrower or any

 

5



--------------------------------------------------------------------------------

Significant Subsidiary is a party, but, in any event, shall not include any
agreement for the sale in the ordinary course of business and on standard trade
terms of any commodity produced (a) from properties or (b) by other interests
owned by the Borrower or its Subsidiaries.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” has the meaning assigned to such term in Section 2.23.

“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. Unless otherwise
limited by the terms of such Contingent Obligation, the amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent and each Lender.

“Declining Lender” has the meaning assigned to such term in Section 2.23.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its

 

6



--------------------------------------------------------------------------------

Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party made in good faith to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in the Form 10-K of the
Borrower, in respect of its fiscal year ended December 31, 2013.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters relating to the foregoing.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the presence, release or threatened
release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

7



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a US Plan (other
than an event for which the 30-day notice period is waived) (or, with respect to
a Plan that is not a US Plan, any similar event under any similar non-US law,
regulation or rule); (b) failure by any US Plan to meet the minimum funding
standards (as defined in Section 412 of the Code or Section 302 of ERISA)
applicable to such US Plan in each instance, whether or not waived (or, with
respect to a Plan that is not a US Plan, any similar funding deficiency under
any similar non-US law, regulation or rule); (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan (or, with
respect to a Plan that is not a US Plan, any similar filing under any similar
non-US law, regulation or rule); (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan (or, with respect to a Plan that is not a US Plan,
the incurrence of any similar liability under any similar non-US law, regulation
or rule); (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC,
any non-US Governmental Authority (with respect to a Plan that is not a US Plan)
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA (or, with respect to a Plan that is not a US Plan,
any similar notice under provisions of similar non-US law, regulation or rule).

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) income (including, in the case of a Recipient that is a U.S. Person, any
backup withholding tax), or franchise Taxes imposed on (or measured by) net
income by (i) the United States of America (or any political subdivision or
taxing authority thereof or therein), or by the jurisdiction under the laws of
which such

 

8



--------------------------------------------------------------------------------

Recipient is organized or registered or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, or any subdivision thereof or therein, or (ii) any other jurisdiction
with which such Recipient has a present or former connection (other than any
such connection arising from such Recipient having executed, delivered, enforced
or become a party to, or performed its obligations or received payment under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced any Loan Document, or sold or assigned an
interest in any Loan Document),

(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower is
located,

(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.20(b)), any U.S. Federal withholding
Taxes resulting from any law in effect on the date such Non-U.S. Lender becomes
a party to this Agreement (or designates a new lending office) or attributable
to such Non-U.S. Lender’s failure to comply with Section 2.18(f)), except, to
the extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.18(a), and

(d) any withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements entered into thereunder and any agreements entered into pursuant to
Section 1471(b) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1.00%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

“Funding Date” means the date on which the Initial Term Loans are funded by the
Lenders for the account of the Borrower pursuant to Section 2.01(a).

 

9



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union).

“Guarantee Agreement” means the Guarantee Agreement made by Newmont USA in favor
of the Administrative Agent for the benefit of the Lenders substantially in the
form of Exhibit D.

“Guarantee Requirement” means, at any time that Newmont USA guarantees any
Material Indebtedness of the Borrower, that (a) the Guarantee Agreement shall
have been executed by Newmont USA and (b) if Newmont USA shall become a party to
the Guarantee Agreement after the Effective Date, the Administrative Agent shall
have received documents comparable to those delivered under paragraphs (c) and
(d) of Section 4.01 with respect to Newmont USA on the Effective Date.

“Guarantor” means, at any time that it is a party to the Guarantee Agreement,
Newmont USA.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Incremental Lenders, establishing Incremental Term Commitments of any Series and
effecting such other amendments hereto and to the other Loan Documents as are
contemplated by Section 2.22.

“Incremental Lender” means a Lender with an Incremental Term Commitment or an
outstanding Incremental Term Loan.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.22, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

 

10



--------------------------------------------------------------------------------

“Incremental Term Loan” means a term loan made by an Incremental Lender to the
Borrower pursuant to an Incremental Facility Agreement in accordance with
Section 2.22.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement, as such date may be extended pursuant to
Section 2.23.

“Indebtedness” of any Person means, at a particular date, the sum (without
duplication) at such date of (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services (other than
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade), (b) the capitalized portion of all
obligations of such Person under Capital Lease Obligations, (c) obligations as
recorded in such Person’s financial statements in respect of borrowings of gold,
(d) deferred revenues from sales of future production and all obligations in
respect of prepaid production arrangements, prepaid forward sale arrangements or
derivative contracts in respect of which such Person receives upfront payments
in consideration of an obligation to deliver product or commodities (or make
cash payments based on the value of product or commodities) at a future time,
but, in any event, excluding any agreement for the sale in the ordinary course
of business and on standard trade terms (including standard trade payment terms)
of any commodity produced (i) from properties or (ii) by other interests owned
by such Person and (e) without duplication, all Contingent Obligations of such
Person in respect of obligations of another Person of the type described in the
preceding clauses (a) through (d). The amount of Indebtedness in respect of the
upfront payments referred to in clause (d) of this definition shall be the
amount in respect of the obligations referred to in such clause that would be
required to appear as a liability on a consolidated balance sheet of such Person
and its subsidiaries prepared in accordance with GAAP.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than unsecured
guarantees by the Guarantor) or subject to any other credit enhancement.

“Initial Term Commitment” means, with respect to each Lender, the commitment of
such Lender to make Initial Term Loans pursuant to Section 2.01(a). The initial
amount of each Lender’s Initial Term Commitment is set forth on Schedule 2.01.
The aggregate amount of the Initial Term Commitments on the date hereof is
$575,000,000.

“Initial Term Loans” means the term loans made by the Lenders on the Funding
Date to the Borrower pursuant to Section 2.01(a).

 

11



--------------------------------------------------------------------------------

“Initial Term Loan Maturity Date” means the five year anniversary of the Funding
Date, as such term may be extended pursuant to Section 2.23.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or twelve months if made available by all participating Lenders) thereafter, as
the Borrower may elect; provided, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“IRS” means, the United States Internal Revenue Service.

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

“Lease Accounting GAAP Change” has the meaning assigned to such term in
Section 1.04.

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or an
Incremental Facility Agreement pursuant to Section 2.22, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page displaying
Intercontinental Exchange Benchmark Administration Ltd. Rates (or on any
successor or

 

12



--------------------------------------------------------------------------------

substitute page on such screen) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits in the London interbank market with a maturity comparable to
such Interest Period. In the event that such rate does not appear on such page
(or on any successor or substitute page on such screen or otherwise on such
screen), the “LIBO Rate” shall be determined by reference to such other
comparable publicly available service for displaying interest rates applicable
to dollar deposits in the London interbank market as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means this Agreement, each Incremental Facility Agreement, if
any, the Guarantee Agreement and each promissory note delivered pursuant to this
Agreement.

“Loan Parties” means the Borrower and the Guarantor.

“Loans” means the Initial Term Loans and the Incremental Term Loans, if any.

“Margin Stock” means “margin stock” as defined in Regulation U of the Board.

“Material Adverse Effect” means a material adverse effect on the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole.

“Material Commodity Hedging Indebtedness” means obligations under any Commodity
Hedging Agreement with respect to which the Borrower or any Significant
Subsidiary is obligated to pay more than $100,000,000 (after giving effect to
any netting provisions of such agreement and subtracting the value of any cash
(or cash equivalent) collateral provided by the Borrower or any Significant
Subsidiary under such agreement) as a result of an event of default by, or
termination event applicable solely to, the Borrower or any Significant
Subsidiary.

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrower, Newmont USA and the Significant Subsidiaries in an
aggregate principal amount exceeding $100,000,000.

 

13



--------------------------------------------------------------------------------

“Maturity Date” means (a) the Initial Term Loan Maturity Date or (b) the
Incremental Term Maturity Date with respect to Incremental Term Loans of any
Series, as the context requires.

“Maturity Date Extension Request” means a request by the Borrower, in the form
of Exhibit E hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.23.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a US Multiemployer Plan or a non-US defined benefit
retirement plan (i) to which the Borrower or an ERISA Affiliate contributes or
is obligated to contribute any amounts and (ii) to which any entity other than
the Borrower and its ERISA Affiliates contributes or is obligated to contribute
any amounts.

“Newmont USA” means Newmont USA Limited, a Delaware corporation.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Indebtedness” means any Indebtedness incurred in connection with
the development, construction or operation of a project that is limited in
recourse to the project assets and/or the ownership interest held by the
Borrower or any Subsidiary (a) in such project assets or (b) in any limited
purpose entity owning such project assets, so long as substantially all of the
assets of such limited purpose entity are comprised of such project assets.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (b) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower under this
Agreement or any other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received

 

14



--------------------------------------------------------------------------------

payments under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future recording, stamp, court,
documentary, excise, filing, transfer, or similar Taxes arising from any payment
made, from the execution, delivery, performance, enforcement or registration of,
or from the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes imposed with
respect to an assignment (other than an assignment under Section 2.20(b)).

“Participant” has the meaning assigned to such term in Section 9.04(e).

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety, customs and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) landlord’s liens arising in the ordinary course of business;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) any lien created in favor of a partner or co-joint venturer in connection
with any agreement with such party relating to an unincorporated joint venture
over interests in and the assets of that unincorporated joint venture, the
product

 

15



--------------------------------------------------------------------------------

derived from it, the sales proceeds payable and revenues received in respect of
it and tariffs payable in respect of the assets of that unincorporated joint
venture;

(h) any lien created in favor of a partner or co-joint venturer in connection
with any agreement with such party relating to an incorporated joint venture
over the shares in such joint venture company and/or its distributions from that
company;

(i) Liens securing judgments not constituting an Event of Default under clause
(j) of Article VII;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower or any Subsidiary or (ii) secure any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry and (iii) that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks in the ordinary course of
business and not given in connection with the issuance of any Indebtedness and
(B) provided for in Section 9.08 and in similar provisions of other credit
facilities permitted by this Agreement;

(m) any interest or title of a lessor under leases entered into by the Borrower
or any Subsidiary in the ordinary course of business; and

(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed by the Borrower or any
ERISA Affiliate.

 

16



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender.

“Register” has the meaning set forth in Section 9.04(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Commitments and Loans
representing at least a majority of the total Commitments and Loans at such
time.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person that is named as a
“specially designated national and blocked person” on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list or (b) any Person operating,
organized or resident in a Sanctioned Country.

“Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

“Series” has the meaning set forth in Section 2.22(b).

“S&P” means Standard & Poor’s.

“Significant Subsidiary” means (a) any Subsidiary now or at any time hereafter
meeting any one of the following conditions: (i) the assets of such Subsidiary
exceed 10.0% of the aggregate assets appearing on the consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the most recently ended
fiscal year, or (ii) the gross revenues of such Subsidiary for the fiscal year
of the Borrower most recently ended exceed 10.0% of the gross revenues of the
Borrower and its consolidated Subsidiaries for such fiscal year, or (iii) such
Subsidiary has one or more Subsidiaries and together therewith would, if
considered in the aggregate, constitute a Significant Subsidiary within the
terms of clauses (i) or (ii) of this definition, and (b) Newmont USA.

 

17



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Capitalization” means, on any date, the sum of (a) all Indebtedness that
would appear as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries prepared as of such date in accordance with GAAP, less the
aggregate amount of all cash and cash equivalents of the Borrower and its
Subsidiaries that would appear on such balance sheet plus (b) total
stockholders’ equity of the Borrower and its Subsidiaries determined as of such
date on a consolidated basis in accordance with GAAP, less goodwill and
intangible assets of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Total Indebtedness” means, as of any date, without duplication, the aggregate
amount of Indebtedness of the Borrower and its Subsidiaries on such date, less
the aggregate amount of all cash and cash equivalents of the Borrower and its
Subsidiaries on such date, in each case as would appear as a liability or as
cash or cash equivalents, on a consolidated balance sheet of the Borrower and
its Subsidiaries prepared as of such date in accordance with GAAP.

 

18



--------------------------------------------------------------------------------

“Transactions” means, collectively, the execution, delivery and performance by
each of the Borrower and the Guarantor of this Agreement and the other Loan
Documents to which it is a party, the borrowing of Loans hereunder and the use
of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“US Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“US Plan” means a Plan that is subject to ERISA.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.18(f)(ii)(D)(2).

“Withdrawal Liability” means liability to a US Multiemployer Plan as a result of
a complete or partial withdrawal from such US Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Initial Term Loan”) and Borrowings may be classified and referred to
by Class (e.g., an “Initial Term Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Term Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s

 

19



--------------------------------------------------------------------------------

successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that,
notwithstanding the foregoing, for purposes of this Agreement (other than
Section 5.01) GAAP shall be determined without giving effect to any change
thereto occurring after the date hereof as a result of the adoption of any
proposals set forth in the Proposed Accounting Standards Update, Leases (Topic
840), issued by the Financial Accounting Standards Board on August 17, 2010, or
any other proposals issued by the Financial Accounting Standards Board in
connection therewith, in each case if such change would require treating any
lease or similar agreement as a Capital Lease where such lease or similar
agreement was not required to be so treated under GAAP as in effect on the date
hereof (any such change being referred to herein as a “Lease Accounting GAAP
Change”); provided further that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

ARTICLE II

The Credits

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Initial Term Loans to the Borrower on the
Funding Date in a principal amount not exceeding its Commitment.

(b) Amounts repaid or prepaid in respect of Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their Commitments. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the

 

20



--------------------------------------------------------------------------------

Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, (i) each Borrowing shall be comprised entirely of
Eurodollar Loans or ABR Loans, as the Borrower may request in accordance
herewith.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is not less than $5,000,000.
At the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is not less than $5,000,000 (or, if less, the then
outstanding principal amount of the Loans). Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be outstanding more than a total of 7 Eurodollar Borrowings (or such
greater number as the Administrative Agent shall agree).

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date applicable to such Class of Loans.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone or by
telecopy (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, on the Business Day of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and, if telephonic, shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form agreed to by the Administrative Agent and the
Borrower and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the Type and Class of the requested Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period” and shall end no later than the Maturity Date in
respect of such Class of Loans; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

21



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Reserved].

SECTION 2.05. [Reserved].

SECTION 2.06. [Reserved].

SECTION 2.07. Funding of Borrowings. Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the applicable Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and any Loans resulting from an election made with respect to any such portion
shall be considered a separate Borrowing. Notwithstanding any other provision of
this Section, no Borrowing may be converted into or continued as a Borrowing
with an Interest Period ending after the Maturity Date applicable to such Class
of Loans.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or by telecopy by the time
and date that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable and, if telephonic, shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower. Notwithstanding any other provision of this Section, the Borrower
shall not be permitted to elect an Interest Period for Eurodollar Loans that
does not comply with Section 2.02(d).

 

22



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and shall
end no later than the Maturity Date applicable to such Class of Loans.

If any such Interest Election Request requests a Eurodollar Borrowing, but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Eurodollar Borrowing will be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request of the Required Lenders, so notifies the Borrower (such
notification to be promptly confirmed in writing), then, so long as an Event of
Default is continuing each outstanding Eurodollar Borrowing may only be
continued as a Eurodollar Borrowing with an Interest Period of one month.

SECTION 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Initial Term Commitments shall
automatically terminate at 5:00 pm, New York City time, on the earlier of
(i) the Funding Date and (ii) July 15, 2014 (in each case, after giving effect
to any incurrence of Loans on either such date).

(b) The Borrower may at any time prior to the Funding Date terminate, or from
time to time permanently reduce, the Initial Term Commitments; provided that
each

 

23



--------------------------------------------------------------------------------

reduction of the Initial Term Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Initial Term Commitments under paragraph (b) of this
Section at least one Business Day (or such shorter period as may be acceptable
to the Administrative Agent) prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Initial Term Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Initial Term
Commitments shall be permanent. Each reduction of the Initial Term Commitments
shall be made ratably among the Lenders in accordance with their respective
Initial Term Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the unpaid principal amount of each Initial Term Loan made to the
Borrower on the Initial Term Loan Maturity Date and (ii) to the Administrative
Agent for the account of each Incremental Lender of a Series the unpaid
principal amount of each Incremental Term Loan of such Series made to the
Borrower on the applicable Incremental Term Maturity Date for such Series.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

24



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Borrower and the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (and its registered
assigns).

SECTION 2.11. Amortization of Loans. (a) The Borrower shall repay outstanding
Initial Term Loans on each date set forth below in an aggregate principal amount
equal to the percentage set forth opposite such date of the original aggregate
principal amount of the Initial Term Loans made on the Funding Date (as such
amounts may be adjusted pursuant to paragraph (c) of this Section):

 

Date    Amount  

September 30, 2015

     1.25 % 

December 31, 2015

     1.25 % 

March 31, 2016

     1.25 % 

June 30, 2016

     1.25 % 

September 30, 2016

     2.50 % 

December 31, 2016

     2.50 % 

March 31, 2017

     2.50 % 

June 30, 2017

     2.50 % 

September 30, 2017

     3.75 % 

December 31, 2017

     3.75 % 

March 31, 2018

     3.75 % 

June 30, 2018

     3.75 % 

The Borrower shall repay Incremental Term Loans as set forth in the applicable
Incremental Facility Agreement.

(b) To the extent not previously paid, (i) all Initial Term Loans shall be due
and payable on the Initial Term Loan Maturity Date and (ii) all Incremental Term
Loans of any Series shall be due and payable on the Incremental Term Maturity
Date applicable thereto.

(c) Any prepayment of an Initial Term Borrowing shall be applied to reduce the
subsequent scheduled repayments (including the payment due at maturity) of the
Initial Term Borrowing to be made pursuant to this Section in the case of
voluntary prepayments pursuant to Section 2.12(a), as directed by the Borrower
(or, in the absence of any direction, in direct order of maturity). Any
prepayment of an Incremental Term Borrowing of any Series shall be applied to
reduce the subsequent scheduled repayments of Incremental Term Borrowings of
such Series to be made pursuant to this Section as shall be specified therefor
in the Incremental Facility Agreement applicable to such Series.

 

25



--------------------------------------------------------------------------------

(d) Prior to (or, in the case of any ABR Loan, at the time of) any repayment of
any Borrowing of any Class under this Section, the Borrower shall select the
Borrowing or Borrowings of the applicable Class to be repaid and shall notify
the Administrative Agent by telephone (confirmed by hand delivery or facsimile)
of such selection not later than (i) 12:00 noon, New York City time, three
Business Days before the scheduled date of such repayment in the case of a
Eurodollar Borrowing or (ii) 10:00 a.m., New York City time on the Business Day
of such repayment, in the case of an ABR Borrowing. Each repayment of a
Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing. Repayments of Borrowings shall be accompanied by accrued interest on
the amounts repaid. If no such Borrowing or Borrowings shall be selected, such
Borrowings shall be selected by the Administrative Agent in a manner to minimize
(based on the reasonable judgment of the Administrative Agent) the payment of
any breakage costs pursuant to Section 2.17.

SECTION 2.12. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (d) of this Section and payment,
when required thereby, of any amounts required under Section 2.17.

(b) [Reserved]

(c) Prior to any prepayment of Borrowings, the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (d) below. In the event of any
prepayment of Borrowings made at a time when Borrowings of more than one Class
remain outstanding, the Borrower shall select such Class to be prepaid (unless
otherwise agreed by the Incremental Lenders); provided that the amounts so
allocable to Incremental Term Loans of any Series may be applied to other
Borrowings as provided in the applicable Incremental Facility Agreement.

(d) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) or by telecopy of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City time,
on the Business Day of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof, to be prepaid; provided that, a notice of prepayment of
Borrowings pursuant to paragraph (a) of this Section may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.

 

26



--------------------------------------------------------------------------------

Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.14.

SECTION 2.13. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender (other than a Defaulting Lender) a ticking fee,
which shall accrue at an annual rate of 0.20% per annum on the daily undrawn
amount of the Initial Term Commitments of such Lender during the period from and
including the Effective Date to but excluding the earlier of (i) the date on
which such Initial Term Commitments terminate and (ii) the Funding Date. Accrued
ticking fees shall be payable in arrears on the earlier of (i) the date on which
all the Initial Term Commitments terminate and (ii) the Funding Date. All
ticking fees shall be computed on the basis of a year of 365 (or 366, as the
case may be) days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for its own account or, in the case
of ticking fees, for distribution to the Lenders. Fees paid shall not be
refundable under any circumstances.

SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

27



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing ; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except for any such requirement
reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank markets any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; or

(iii) subject any Recipient to any Taxes on its Loans, loan principal,
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of “Excluded Taxes” and
(C) Connection Income Taxes);

 

28



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered, but only to the extent
that such Lender has generally requested such compensation from similarly
situated borrowers.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that, the Borrower shall not be required to
compensate a Lender pursuant to paragraph (a) or (b) of this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.12(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period, as the
case may be, applicable thereto as a result of a request by the Borrower
pursuant to

 

29



--------------------------------------------------------------------------------

Section 2.20, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (excluding loss of anticipated profit)
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof. Notwithstanding the foregoing, the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.17 for any loss, cost or expense
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the event giving rise to such loss, cost or expense and of such
Lender’s intention to claim compensation therefor.

SECTION 2.18. Taxes. (a) Each payment by any Loan Party under any Loan Document
shall be made without withholding for any Taxes, unless such withholding is
required by any law. If any Withholding Agent determines, in its sole discretion
exercised in good faith, that it is so required to withhold any Taxes, then such
Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such withholding been made.

(b) The Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) As soon as practicable after any payment of Taxes by any Loan Party pursuant
to Section 2.18(a) to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) The Loan Parties shall jointly and severally indemnify each Recipient for
any Indemnified Taxes that are paid or payable by such Recipient in connection
with any Loan Document (including amounts paid or payable under this
Section 2.18(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such

 

30



--------------------------------------------------------------------------------

Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.18(d) shall be paid
within 10 days after the Recipient delivers to any Loan Party a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Recipient
and describing the basis for the indemnification claim; provided that no Loan
Party shall be required to indemnify any Recipient pursuant to this paragraph
for any such Indemnified Taxes (including expenses arising therefrom or with
respect thereto) paid by the Recipient more than 180 days prior to the date that
the Recipient notifies the applicable Loan Party of such payment by the
Recipient of such Indemnified Taxes and of the Recipient’s intention to claim
indemnification therefor. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.18(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

(f) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by either
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.18(f)(ii)(A) through (E) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.18(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the

 

31



--------------------------------------------------------------------------------

Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including an entity treated as a partnership
for U.S. federal income tax purposes or a participating Lender) (1) an IRS Form
W-8IMY on behalf of itself and (2) the relevant forms prescribed in clauses (A),
(B), (C), (D) and (F) of this paragraph (f)(ii) that would be required of each
such beneficial owner or partner of such partnership if such beneficial owner or
partner were a Lender; provided, however, that if the Lender is a partnership
(and not a participating Lender) and one or more of its partners are claiming
the exemption for portfolio interest under Section 881(c) of the Code, such
Lender may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption

 

32



--------------------------------------------------------------------------------

from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.18(f)(iii), “FATCA” shall include
any amendments made to Sections 1471 through 1474 of the Code, and any
regulations or official interpretations thereof, after the date of this
Agreement.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.18 (including additional amounts paid pursuant to
this Section 2.18), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.18(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.18(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.18(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Section 2.16, 2.17 or 2.18, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion

 

33



--------------------------------------------------------------------------------

of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent for the account of the
applicable Lenders or, in any such case, to such other account as the
Administrative Agent shall from time to time specify in a notice delivered to
the Borrower, except that payments pursuant to Sections 2.16 (other than
paragraph (b) thereof), 2.17, 2.18 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. Any payment required to be made by the Administrative Agent
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and

 

34



--------------------------------------------------------------------------------

counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b) or paragraph (d) of this Section 2.19, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.16, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
(iii) any Lender has become a Defaulting Lender, (iv) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders) and with respect to which the Required Lenders shall have granted their
consent or (v) any Lender is a Declining Lender under Section 2.23, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee

 

35



--------------------------------------------------------------------------------

that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) in the case of any
such assignment resulting from a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.18, such assignment will
result in a reduction or elimination in such compensation, payments or
additional interest and (D) in the case of any such assignment and delegation
resulting from the failure to provide a consent, the assignee shall have given
such consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Acceptance executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) ticking fees shall cease to accrue pursuant to Section 2.13(a) on the unused
amount of the Commitment of such Defaulting Lender; and

(b) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof.

SECTION 2.22. Incremental Facilities. (a) The Borrower may on one or more
occasions after the Funding Date, by written notice to the Administrative Agent,
request the establishment of Incremental Term Commitments, provided that the
aggregate amount of all the Incremental Term Commitments established hereunder
shall not exceed $250,000,000 during the term of this Agreement. Each such
notice shall specify (A) the date on which the Borrower proposes that the
Incremental Term Commitments shall be effective, which shall be a date not less
than 10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent, and (B) the amount of the Incremental Term

 

36



--------------------------------------------------------------------------------

Commitments being requested (it being agreed that (x) any Lender approached to
provide any Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Term Commitment and (y) any Person that
the Borrower proposes to become an Incremental Lender, if such Person is not
then a Lender, must be approved by the Borrower and the Administrative Agent
(such approvals not to be unreasonably withheld)).

(b) The terms and conditions of any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be, except with respect to
pricing, upfront, closing or similar fees or original issue discount,
amortization and maturity, substantially identical to those of the Commitments
in respect of the Initial Term Loans; provided that (i) the Incremental Term
Loans and the Initial Term Loans shall rank pari passu in right of payment,
(ii) the weighted average life to maturity of any Incremental Term Loans shall
be no shorter than the remaining weighted average life to maturity of the
Initial Term Loans and (iii) no Incremental Term Loan Maturity Date shall be
earlier than the Initial Term Loan Maturity Date. Any Incremental Term
Commitments established pursuant to an Incremental Facility Agreement that have
identical terms and conditions, and any Incremental Term Loans made thereunder,
shall be designated as a separate series (each a “Series”) of Incremental Term
Commitments and Incremental Term Loans for all purposes of this Agreement.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that, except as set forth in the penultimate sentence of this
paragraph (c), no Incremental Commitments shall become effective unless (i) on
the date of effectiveness thereof, both immediately prior to and immediately
after giving effect to such Incremental Commitments (and assuming that the full
amount of such Incremental Commitments shall have been funded as Loans on such
date), the Borrower shall be in compliance with the condition set forth in
Section 4.02(b) (and assuming, for such purposes, that a Borrowing is made on
such date of effectiveness), (ii) on the date of effectiveness thereof, the
Borrower shall be in compliance with the condition set forth in Section 4.02(a)
(and assuming, for such purposes, that a Borrowing is made on such date of
effectiveness), (iii) after giving effect to such Incremental Commitments (and
assuming that the full amount of such Incremental Commitments shall have been
funded as Loans on such date), and any related transaction, on a pro forma
basis, the Borrower shall be in compliance with the covenant set forth in
Section 6.01 calculated as of the last day of the fiscal quarter of the Borrower
then most recently ended for which the financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, the most recent period of four consecutive fiscal quarters
included in the financial statements referred to in Section 3.04(a)), (iv) the
Borrower shall have paid all fees and expenses required to be made to any
arranger or lender in connection with such Incremental Commitments and the
related transactions under this Section and (v) the Borrower shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall
reasonably be requested by the Administrative Agent in connection with any such
transaction. Each Incremental Facility Agreement may,

 

37



--------------------------------------------------------------------------------

without the consent of any Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to give effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, such Incremental Lender shall be deemed to be a “Lender” (and a Lender
in respect of Commitments and Loans of the applicable Class) hereunder, and
henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents.

(e) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment of any Series shall make a loan to the Borrower in an amount equal to
such Incremental Term Commitment on the date specified in such Incremental
Facility Agreement.

(f) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.22(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof.

SECTION 2.23. Extension of Maturity Date. (a) From and after the Funding Date,
the Borrower may, by delivery of a Maturity Date Extension Request to the
Administrative Agent (which shall promptly deliver a copy thereof to each of the
Lenders of the applicable Class of Loans) not less than 30 days prior to the
then existing Maturity Date with respect to any Class of Loans hereunder (the
“Existing Maturity Date”), request that the Lenders of such Class of Loans
extend the Existing Maturity Date in accordance with this Section 2.23. Each
Maturity Date Extension Request shall (i) specify the applicable Class of Loans
and the date to which the applicable Maturity Date is sought to be extended,
(ii) specify the changes, if any, to the Applicable Rate to be applied in
determining the interest payable on Loans of, and fees payable hereunder to,
Consenting Lenders in respect of that portion of their Loans extended to such
new Maturity Date and the time as of which such changes will become effective
(which may be prior to the Existing Maturity Date), and (iii) specify any other
amendments or modifications to this Agreement to be effected in connection with
such Maturity Date Extension Request (including in respect of amortization),
provided that no such changes or modifications requiring approvals pursuant to
Section 9.02(b) shall become effective prior to the Existing Maturity Date
unless such other approvals have been obtained. In the event a Maturity Date
Extension Request shall have been delivered by the Borrower, each Lender shall
have the right to agree to the extension of the Existing Maturity Date and other
matters contemplated thereby on the terms and subject to the conditions set
forth therein (each Lender agreeing to the Maturity Date Extension Request being
referred to herein as a “Consenting Lender” and each Lender not agreeing thereto
being referred to herein as a “Declining Lender”), which right may be exercised
by written

 

38



--------------------------------------------------------------------------------

notice thereof, specifying the maximum amount of the Loans of such Lender with
respect to which such Lender agrees to the extension of the Existing Maturity
Date, delivered to the Borrower (with a copy to the Administrative Agent) not
later than a day to be agreed upon by the Borrower and the Administrative Agent
following the date on which the Maturity Date Extension Request shall have been
delivered by the Borrower (it being understood that any Lender that shall have
failed to exercise such right as set forth above shall be deemed to be a
Declining Lender). If a Lender elects to extend only a portion of its then
existing Loans, it will be deemed for purposes hereof to be a Consenting Lender
in respect of such extended portion and a Declining Lender in respect of the
remaining portion of its Loans. If Consenting Lenders shall have agreed to such
Maturity Date Extension Request in respect of Loans held by them, then, subject
to paragraph (d) of this Section, on the date specified in the Maturity Date
Extension Request as the effective date thereof (the “Extension Effective
Date”), (i) the Existing Maturity Date of the applicable Loans shall, as to the
Consenting Lenders, be extended to such date as shall be specified therein,
(ii) the terms and conditions of the Loans of the Consenting Lenders (including
interest and fees payable in respect thereof), shall be modified as set forth in
the Maturity Date Extension Request and (iii) such other modifications and
amendments hereto specified in the Maturity Date Extension Request shall
(subject to any required approvals (including those of the Required Lenders)
having been obtained) become effective.

(b) Notwithstanding the foregoing, the Borrower shall have the right, in
accordance with the provisions of Sections 2.20 and 9.04, at any time prior to
the Existing Maturity Date, to replace a Declining Lender (for the avoidance of
doubt, only in respect of that portion of such Lender’s Loans subject to a
Maturity Date Extension Request that it has not agreed to extend) with a Lender
or other financial institution that will agree to such Maturity Date Extension
Request, and any such replacement Lender shall for all purposes constitute a
Consenting Lender in respect of the Loans assigned to and assumed by it on and
after the effective time of such replacement.

(c) If a Maturity Date Extension Request has become effective hereunder, on the
Existing Maturity Date, the Borrower shall repay all the Loans of each Declining
Lender, to the extent such Loans shall not have been so purchased, assigned and
transferred, in each case together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder. For the avoidance of
doubt, any amortization in respect of the Loans of a Declining Lender shall
continue to be payable pursuant to the terms of this Agreement.

(d) Notwithstanding the foregoing, no Maturity Date Extension Request shall
become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in Section 4.02 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such Maturity Date
Extension Request) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer.

(e) Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the

 

39



--------------------------------------------------------------------------------

express terms of this Section 2.23, or any amendment or modification of the
terms and conditions of the Loans of the Consenting Lenders effected pursuant
thereto, shall be deemed to (i) violate the last sentence of Section 2.09(c) or
Section 2.19(b) or 2.19(c) or any other provision of this Agreement requiring
the ratable sharing of payments or (ii) require the consent of all Lenders or
all affected Lenders under Section 9.02(b).

(f) The Borrower, the Administrative Agent and the Consenting Lenders may enter
into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section 2.23.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants (as to itself and its own Subsidiaries) to
the Lenders that:

SECTION 3.01. Organization; Powers. The Borrower and each Significant Subsidiary
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s and the Guarantor’s corporate powers and have been duly authorized by
all necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes, and the
Guarantee Agreement, when executed and delivered by the Guarantor, will
constitute, a legal, valid and binding obligation of the Borrower or the
Guarantor, as the case may be, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of the Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon the Borrower or any of the
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of the Subsidiaries, and (d) will

 

40



--------------------------------------------------------------------------------

not result in the creation or imposition of any Lien on any asset of the
Borrower or any of the Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders the consolidated balance sheet and
statements of income, stockholders’ equity and cash flows of the Borrower and
its consolidated Subsidiaries as of and for the fiscal year ended December 31,
2013, reported on by PricewaterhouseCoopers LLP, independent registered public
accounting firm. Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year-end audit adjustments.

(b) Since December 31, 2013, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) The Borrower and each Significant Subsidiary has
good title to, or valid leasehold interests in, all its real and personal
property material to the business of the Borrower and its Subsidiaries taken as
a whole, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) The Borrower and each Significant Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Borrower and its Subsidiaries taken as a whole,
and the use thereof by the Borrower or such Significant Subsidiary does not
infringe upon the rights of any other Person, except for any such ownership,
licenses or infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of the Subsidiaries (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

41



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor the Guarantor
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09. Taxes. The Borrower and each Subsidiary has filed or caused to be
filed on a timely basis (taking into account all extensions granted by the
applicable Governmental Authority) all United States federal and applicable
foreign, state and local Tax returns and reports and all other Tax returns and
reports which are required to be filed and have paid or caused to be paid all
Taxes required to have been paid by it, except (a) such Taxes, if any, as are
being contested in good faith by appropriate proceedings as to which adequate
reserves have been provided in accordance with GAAP or (b) to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by an amount which could reasonably be expected
to result in a Material Adverse Effect, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount which
could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. As of the Effective Date, none of the written reports,
financial statements, certificates or other written information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement (as modified or supplemented
by other information so furnished on or prior to the Effective Date) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being recognized by the Lenders that such projected financial
information are not to be viewed as facts or a guarantee of performance and are
subject to significant uncertainties and circumstances many of which are beyond
the Borrower’s control, that

 

42



--------------------------------------------------------------------------------

no assurance can be given that any particular financial projections will be
realized, and that actual results during the periods covered by any such
projected financial information may differ from the projected results, and such
differences may be material).

SECTION 3.12. Federal Regulations. The proceeds of the Loans will be used only
to repay certain existing Indebtedness as well as for working capital and
general corporate purposes. No part of the proceeds of any Loan will be used to
purchase or carry any Margin Stock in violation of Regulation U or X of the
Board. As of the date of this Agreement, if the full amount of the Lenders’
Commitments were used to purchase Margin Stock, no more than 25% of the value of
the assets of the Borrower, or of the Borrower and its Subsidiaries taken as a
whole, which are subject to the restrictions contained in Article VI would
constitute Margin Stock. If the proceeds of any Loan are to be used in a manner
which would cause such Loans to be classified as “purpose loans” under
Regulation U, then at the time of the making of such Loan and at the time of the
making of each Loan thereafter (after applying the proceeds of all Loans then
being or theretofore made), no more than 25% of the value of the assets of the
Borrower, or of the Borrower and its Subsidiaries taken as a whole, which are
subject to the restrictions contained in Article VI shall constitute Margin
Stock.

SECTION 3.13. Subsidiaries. Schedule 3.13 sets forth as of the Effective Date a
list of all Subsidiaries and the percentage ownership (directly or indirectly)
of the Borrower therein. Except to the extent that could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
the shares of capital stock or other ownership interests so indicated on
Schedule 3.13 are fully paid and non-assessable and are owned by the Borrower,
directly or indirectly, free and clear of all Liens other than Liens permitted
under Section 6.02(a), (c), (f) or, to the extent applicable to any of the
foregoing paragraphs of Section 6.02, 6.02(i).

SECTION 3.14. Anti-Corruption Laws and Sanctions. None of (a) the Borrower, any
Subsidiary or to the knowledge of the Borrower or such Subsidiary any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, use of proceeds or other
transaction contemplated by the Credit Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party

 

43



--------------------------------------------------------------------------------

or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

(b) The Guarantee Agreement shall have been duly executed and delivered to the
Administrative Agent by Newmont USA.

(c) The Administrative Agent shall have received reasonably satisfactory written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Stephen P. Gottesfeld, Executive Vice President and General
Counsel of the Borrower and the Guarantor and White & Case LLP, special counsel
for the Borrower and the Guarantor. The Borrower and the Guarantor hereby
request such counsel to deliver such opinions.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the Guarantor
and the authorization of the Transactions by the Borrower and the Guarantor, all
in form and substance reasonably satisfactory to the Administrative Agent.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 (without giving effect to the first
parenthetical in Section 4.02(a)).

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, payment or reimbursement of all fees and expenses (including
reasonable fees, charges and disbursements of counsel) required to be paid or
reimbursed by any Loan Party to the Administrative Agent or the Arrangers in
connection with the Transactions.

(g) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act
to the extent requested at least 10 days prior to the Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on
July 1, 2014 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction (or waiver in
accordance with Section 9.02) of the following conditions:

 

44



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower set forth in this
Agreement shall (other than the representations and warranties set forth in
Sections 3.04(b) and 3.06) be true and correct in all material respects on and
as of the date of such Borrowing (except to the extent expressly made as of
another date, in which case such representations and warranties shall be true
and correct in all material respects as of such other date).

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

(c) The Company shall have delivered a Borrowing Request in accordance with the
requirements of Section 2.03.

(d) After giving effect to such Borrowing, and any related transaction, on a pro
forma basis, the Borrower shall be in compliance with the covenant set forth in
Section 6.01 calculated as of the last day of the fiscal quarter of the Borrower
then most recently ended for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, the most recent quarter included in the financial
statements referred to in Section 3.04(a)).

(e) The Administrative Agent shall have received all fees required to be paid or
reimbursed by any Loan Party to the Administrative Agent or the Arrangers in
connection with the Transactions on or prior to the date of such Borrowing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) within 100 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Pricewaterhouse Coopers LLP or other independent registered
public accounting firm of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit, other than any exception solely as a
result

 

45



--------------------------------------------------------------------------------

of (x) an upcoming maturity date under any Indebtedness occurring within one
year from the time such opinion is delivered or (y) any potential inability to
satisfy any financial maintenance covenant on a future date or in a future
period) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (it being understood that the
foregoing can be satisfied by delivery of the Borrower’s relevant Form 10-K);

(b) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes (it being understood that the
foregoing can be satisfied by delivery of the Borrower’s relevant Form 10-Q);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.01, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) if any Lease Accounting GAAP Change shall have become
effective and shall have been applied by the Borrower, and such Lease Accounting
GAAP Change affects the comparability of the consolidated financial statements
(or any part thereof) for such fiscal year or such fiscal quarter compared to
the corresponding consolidated financial statements (or such part thereof) for
the prior fiscal year or the corresponding fiscal quarter of such prior fiscal
year in any material respect, specifying the effect of such Lease Accounting
GAAP Change on the consolidated financial statements for such fiscal year or
such fiscal quarter;

(d) concurrently with any delivery of financial statements under clause
(a) above, (i) to the extent permitted by the internal policies of the
independent registered accounting firm referred to in paragraph (a) above, a
certificate of such accounting firm in customary form stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default or Event of Default continuing under Section 6.01 on
the date of such certificate, except as specified in such certificate (which
certificate may be limited to the

 

46



--------------------------------------------------------------------------------

extent required by accounting rules or guidelines) and (ii) a certificate of a
Financial Officer setting forth any Non-Recourse Indebtedness outstanding as of
the last day of such period; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof as to which there is a reasonable possibility of an
adverse determination and which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development, including without limitation any development relating
to an Environmental Liability, that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. (i) The Borrower will, and will
cause each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and (ii) the Borrower will, and will cause each of its Significant
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect the rights, licenses, permits, privileges and
franchises material to the conduct of the business of the Borrower and its
Subsidiaries taken as a whole; provided that the foregoing shall not
(x) prohibit any merger, consolidation, liquidation, dissolution or sale
permitted (or not restricted) under Section 6.03 or (y) require the maintenance
of any right, license, permit, privilege or franchise where the failure to
maintain the same could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its Tax liabilities that, if not paid, could reasonably

 

47



--------------------------------------------------------------------------------

be expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, in good working order and condition, ordinary wear and tear and damage by
casualty excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, except, in each case, where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority, including without limitation all Environmental Laws,
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Initial Term Loans will be
used to repay certain existing Indebtedness as well as for working capital and
general corporate purposes. The proceeds of the Incremental Term Loans will be
used for the purpose or purposes set forth in the applicable Incremental
Facility Agreement or for working capital and general corporate purposes. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X (after giving effect to Article X). The Borrower
will not request any Borrowing, and the Borrower shall not use, and shall take
reasonable steps to ensure that none of its Subsidiaries and its or their
respective directors, officers, employees and agents shall use, the proceeds of
any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country.

 

48



--------------------------------------------------------------------------------

SECTION 5.09. Further Assurances. The Borrower will, and will cause Newmont USA
to, execute any and all further documents, agreements and instruments, and take
all further actions that may be required under any applicable law or regulation,
or that the Administrative Agent may reasonably request, to cause the Guarantee
Requirement to be and remain satisfied at all times, subject to Section 9.14.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Consolidated Indebtedness. The Borrower will not, as of the last
day of any fiscal quarter, permit Total Indebtedness as of such date to exceed
an amount equal to 62.5% of Total Capitalization as of such date.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the Effective Date and (to the extent securing Indebtedness in excess of
$25,000,000) set forth in Schedule 6.02; provided that (i) such Lien shall not
apply to any other property or asset of the Borrower or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secured on the
Effective Date;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

(d) Liens (including Liens arising in connection with any Capital Lease
Obligation) on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to, at the time of, or within
180 days after such acquisition or the completion of such construction or

 

49



--------------------------------------------------------------------------------

improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary;

(e) Liens securing Indebtedness otherwise permitted pursuant to this Agreement
incurred in connection with any Capital Lease Obligation related solely to the
Gold Ore Treatment facility located near Carlin, Nevada;

(f) Liens securing Indebtedness otherwise permitted pursuant to this Agreement
incurred in connection with the development, construction or operation of a
project developed or constructed after the Effective Date so long as such Liens
encumber only the project itself and/or the ownership interest held by the
Borrower or any Subsidiary therein;

(g) a sale-leaseback transaction with respect to the Autoclave Equipment Plants;

(h) Liens not otherwise permitted by this Section 6.02 which, in the aggregate,
secure Indebtedness and other obligations not exceeding (as to the Borrower and
all of its Subsidiaries) $600,000,000 in aggregate principal amount at any time
outstanding;

(i) Liens in respect of the cash collateralization of (i) letters of credit
issued under other bank credit facilities permitted by this Agreement to the
extent the aggregate stated face amounts of such letters of credit exceed the
commitments under the applicable bank credit facility and (ii) any defaulting
lender’s participation in letters of credit or swingline loans under other bank
credit facilities permitted by this Agreement; and

(j) extensions, renewals, refinancings or replacements of any Lien referred to
in paragraphs (b), (c), (d), (e), (f) and (g) of this Section 6.02, provided
that the principal amount of the Indebtedness or obligation secured thereby is
not increased (except by the amount of any accrued and unpaid interest or
premium in connection therewith and any reasonable fees associated with such
extension, renewal, refinancing or replacement) and that any such extension,
renewal or replacement is limited to the property originally encumbered thereby.

SECTION 6.03. Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, nor permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing:

(a) any Subsidiary may merge or consolidate with the Borrower;

 

50



--------------------------------------------------------------------------------

(b) the Borrower may merge or consolidate with any other Person so long as:

(i) the Borrower, is the surviving corporation or the surviving corporation (if
the surviving corporation is not the Borrower) shall assume all of the Loans and
other obligations of the Borrower under this Agreement pursuant to an Assumption
Agreement substantially in the form of Exhibit B; and

(ii) the credit rating for Index Debt of the surviving corporation from either
Moody’s or S&P immediately after such transaction is at least equal to the
credit rating for Index Debt of the Borrower immediately prior to the initial
public announcement of such transaction, provided, that in any event the
requirements of this clause (ii) shall be deemed satisfied if the surviving
corporation has a credit rating after such merger or consolidation of at least
BBB, in the case of S&P, or Baa2, in the case of Moody’s.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall (i) fail to pay (A) any interest on any Loan or (B) any
regularly accruing fees hereunder, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days or (ii) fail to pay any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement, when
and as the same shall become due and payable, and such failure shall continue
for 15 days after the Borrower is notified thereof by the Administrative Agent
or any Lender;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

 

51



--------------------------------------------------------------------------------

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of the Required Lenders);

(f) the Borrower or any Significant Subsidiary shall fail to make any payment of
principal or interest (and regardless of amount) in respect of any Material
Indebtedness (other than Non-Recourse Indebtedness), when and as the same shall
become due and payable (after giving effect to the period of grace, if any,
provided in the instrument or agreement relating to such Material Indebtedness);

(g) any event or condition occurs (i) that results in any Material Indebtedness
(other than Non-Recourse Indebtedness) becoming due prior to its scheduled
maturity or (ii) that enables or permits (with or without the giving of notice,
the lapse of time or both) the holder or holders of any Material Indebtedness
(other than Non-Recourse Indebtedness) or any trustee or agent on its or their
behalf to cause any such Material Indebtedness (other than any Non-Recourse
Indebtedness) to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action for the purpose of effecting any of the foregoing;

 

52



--------------------------------------------------------------------------------

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (excluding any amount paid or covered by independent
third-party insurance as to which the insurer has been notified of such judgment
and has not denied coverage) shall be rendered against the Borrower, any
Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed (or, in the case of a judgment in a jurisdiction other
than the United States of America or any political subdivision thereof, such
longer period as the Borrower and the Administrative Agent shall agree in good
faith, provided that the Borrower or such Significant Subsidiary shall be
contesting such execution in accordance with appropriate proceedings; provided
further that the Administrative Agent shall not agree to an additional period in
excess of 120 consecutive days without the consent of the Required Lenders), or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Significant Subsidiary to enforce any such
judgment;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(l) a Change in Control shall occur;

(m) the Borrower or any Significant Subsidiary (i) shall fail to make any
payment or delivery in respect of any Material Commodity Hedging Indebtedness,
and (ii) after giving effect to any applicable notice requirement or grace
period, there occurs a liquidation of, an acceleration of obligations under, or
an early termination of, the Commodity Hedging Agreement under which such
Material Commodity Hedging Indebtedness arises, and (iii) the Borrower or such
Significant Subsidiary shall fail to make any payment due under such Commodity
Hedging Agreement as a result of such liquidation, acceleration or early
termination within the period provided under such Commodity Hedging Agreement;
or

(n) except as provided in Section 9.14, the Guarantee Agreement shall cease to
be enforceable with respect to the Guarantor or the Guarantor shall assert in
writing that the Guarantee Agreement or any guarantee thereunder has ceased to
be or is not enforceable;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the

 

53



--------------------------------------------------------------------------------

Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
become due and payable immediately, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically
terminate, the principal of the Loans and, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent under the Loan Documents, and authorizes the
Administrative Agent to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or

 

54



--------------------------------------------------------------------------------

obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or in the
absence of its own gross negligence or wilful misconduct, as determined by a
court of competent jurisdiction by a final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

55



--------------------------------------------------------------------------------

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrower (not to be
unreasonably withheld), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
intent to resign, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent reasonably acceptable to the
Borrower, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Borrower and such successor. Following the effectiveness of the
Administrative Agent’s resignation from its capacity as such, the provisions of
this Article and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arrangers or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arrangers or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Acceptance or an Incremental Facility Agreement pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date.

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Documentation Agent shall
have any duties or obligations under this Agreement or any other Loan Document
(except

 

56



--------------------------------------------------------------------------------

in its capacity, as applicable, as a Lender), but all such Persons shall have
the benefit of the indemnities provided for hereunder.

The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (except as provided herein with respect to consent rights
over successor Administrative Agents), and neither the Borrower nor any other
Loan Party shall have any rights as a third party beneficiary of any such
provisions.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to it at 6363 South Fiddlers Green Circle, Greenwood
Village, Colorado 80111, Attention of Treasurer (Telecopy No. (303) 837-5150),
Attention: Treasurer;

(b) if to the Administrative Agent, to JPMorgan Chase Bank, N.A. Loan and Agency
Services Group, 500 Stanton Christiana Road, 3/Ops2, Newark, DE 19713, Attention
of Rea Seth (Telecopy No. (302) 634-4712), with a copy to JPMorgan Chase Bank,
N.A., 383 Madison Avenue, New York 10179, Attention of Gitanjali Pundir
(Telecopy No. (212) 270-5100);

(c) if to any Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire; and

(d) notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

57



--------------------------------------------------------------------------------

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under any
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.23, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders or in the case of
the Guarantee Agreement, the Guarantor; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon (other than a waiver of post-default additional interest as
specified in Section 2.14(a)), or reduce any fees payable to any Lender
hereunder, without the written consent of each Lender adversely affected
thereby, (iii) postpone any scheduled payment of principal of any Loan, or any
interest thereon (other than a waiver of post-default additional interest as
specified in Section 2.14(c)), or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
adversely affected thereby, (iv) change Section 2.19(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender adversely affected thereby or (v) change any of
the provisions of this Section 9.02(b) or the definition of “Required Lenders”
(other than any change to the definition of “Required Lenders” necessary for any
new class of Lenders to be treated on the same basis as existing Lenders) or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder without the prior written consent of the
Administrative Agent. Notwithstanding any of the foregoing (A) no consent with
respect to any amendment, waiver or other modification of this Agreement or any
other Loan Document shall be required of (1) any Defaulting Lender, except with
respect to any amendment, waiver or other modification referred to in clause
(i), (ii) or (iii) of the first proviso of this paragraph and then only in the
event such Defaulting Lender shall be affected by such amendment, waiver or
other modification or (2) any Lender that receives

 

58



--------------------------------------------------------------------------------

payment in full of the principal of and interest accrued on each Loan made by,
and all other amounts owing to, such Lender or accrued for the account of such
Lender under this Agreement and the other Loan Documents at the time such
amendment, waiver or other modification becomes effective and whose Commitments
terminate by the terms and upon the effectiveness of such amendment, waiver or
other modification and (B) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment, and (C) this Agreement may be amended
to provide for Incremental Term Commitments in the manner contemplated by
Section 2.22 and the extension of the Maturity Date as provided in Section 2.23,
in each case, without the consent of any Person other than as required pursuant
to Section 2.22 or Section 2.23, as applicable.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their Affiliates, including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit facility
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions hereof (whether or
not the transactions contemplated hereby or thereby shall be consummated) and
(ii) all documented out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers or, after the occurrence of a Default or an Event of Default or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section; provided further that the Borrower, in
connection with the foregoing, shall only be required to pay the fees and
expenses of (A) one counsel engaged to represent the Administrative Agent and
(B) in the case of the preceding clause (ii), (1) one joint counsel engaged to
represent the Administrative Agent, the Arrangers and all Lenders (taken
together), plus one additional counsel for each of the parties taken as a whole
who are similarly situated in the event any Lender shall have reasonably
determined, or been advised by counsel, that there are or may be actual
conflicts of interest, including situations in which one or more legal defenses
available to it are different from or in additional to those available to any
other Lender, and (2) such other joint local counsel in any applicable
jurisdiction engaged to represent the Administrative Agent and all Lenders as
may be required in the reasonable judgment of the Administrative Agent.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (but limited, in the case of legal fees and
expenses, to the documented

 

59



--------------------------------------------------------------------------------

fees, charges and disbursements of one counsel for the Indemnitees, taken as a
whole, and, if necessary, one local counsel in any applicable jurisdiction plus
one additional counsel (and one additional local counsel in each applicable
jurisdiction) for each of the parties taken as a whole who are similarly
situated in the event any Indemnitee shall have reasonably determined, or been
advised by counsel, that there are or may be conflicts of interest, including
situations in which one or more legal defenses available to it are different
from or in additional to those available to any other Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding (regardless of whether any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party, the Borrower or
any Affiliate of the Borrower) relating to (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their obligations thereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom or (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or wilful misconduct of such Indemnitee (or any Related
Party of such Indemnitee) or, solely in the case of a claim initiated by the
Borrower, material breach of such Indemnitee’s obligations under the Loan
Documents in bad faith or (B) arise out of disputes solely among Indemnitees and
not arising out of any act or omission by the Borrower or any of its
Subsidiaries (other than any disputes against the Administrative Agent or any
Arranger in its capacity as such). This Section 9.03(b) shall not apply with
respect to Taxes.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by them to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing, under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent (or any sub-agent
hereof) or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, in its capacity as such.

(d) To the extent permitted by applicable law, (i) the Borrower shall not
assert, or permit any of their Affiliates or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), unless caused by such Indemnitee’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision) and (ii) no party hereto shall, nor shall it
permit any of its Affiliates or Related Parties to assert, and each hereby

 

60



--------------------------------------------------------------------------------

waives, any claim against any other party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof; provided that nothing contained in
this clause (ii) will limit the Borrower’s obligations as set forth in paragraph
(b) above.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not (except as otherwise provided herein) assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (solely to the extent
expressly provided in paragraph (e) of this Section) and the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more commercial banks or other financial
institutions all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (i) each of the Borrower (except in the case of an assignment
to a Lender or an Affiliate of a Lender) and the Administrative Agent must give
their prior written consent to such assignment (which consents shall not be
unreasonably withheld), (ii) the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent), if less than the entire remaining amount of the assigning
Lender’s Commitment, shall not in any event be less than $5,000,000 unless each
of the Borrower and the Administrative Agent otherwise consent, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further that
(A) any consent of the Borrower otherwise required under the first proviso to
this paragraph shall (1) not be required if an Event of Default under clauses
(a), (b), (h) or (i) of Article VII (with respect to the Borrower) has occurred
and is continuing and (2) for any assignment, be deemed to have been given by
the Borrower unless it shall object to such assignment by written notice to the
Administrative Agent within five Business Days after having first received
notice thereof, and (B) notwithstanding any other provision in this
paragraph (b) (including the preceding clause (A) of this proviso), the prior
written consent of the Borrower shall be

 

61



--------------------------------------------------------------------------------

required in the case of any assignment to a Person referred to in clause (v) of
Section 9.04(e). Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York, New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of and stated interest on the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (as to
its own interest), at any reasonable time and from time to time upon reasonable
prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(e) Any Lender may sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) unless the Participant is an Affiliate or an
affiliated funding vehicle of such Lender, the Borrower’s consent, in its sole
discretion, shall be required for the sale of such participation, (ii) such
Lender’s obligations under this Agreement shall remain unchanged, (iii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iv) the Borrower, the Administrative Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) notwithstanding

 

62



--------------------------------------------------------------------------------

any other provision in this paragraph (e), no Lender may, without the Borrower’s
prior written consent, sell participations in any Loan or Commitment to Persons
(other than banks and similar financial institutions) that are engaged in the
gold or minerals business and which are designated in writing from time to time
by the Borrower as Persons that are ineligible to participate in Loans and
Commitments; provided further that any consent of the Borrower otherwise
required under the first proviso to this paragraph (other than any consent
required under clause (v) of this paragraph) shall (x) not be required if an
Event of Default under clauses (a), (b), (h) or (i) of Article VII (with respect
to the Borrower) has occurred and is continuing and (y) be deemed to have been
given by the Borrower unless it shall object to such participation by written
notice to the Administrative Agent within five Business Days after having first
received notice thereof. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce the Loan Documents and to approve any amendment, modification
or waiver of any provision of the Loan Documents; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 9.02(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17 and 2.18 (subject to the requirements and
limitations therein, including the requirements under Section 2.18(f) (it being
understood that the documentation required under Section 2.18(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.19 and 2.20 as if it were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.16 or 2.18, with respect to any participation, than its
participating Lender would have been entitled to receive. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.19(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) Each Lender agrees that it will only provide to a Participant information
relating to the Borrower and its Subsidiaries that (i) is or becomes generally

 

63



--------------------------------------------------------------------------------

available to the public other than as a result of a disclosure by such Lender or
its agents, employees or advisors or (ii) becomes available on a nonconfidential
basis, in each case other than from a source which is bound by a confidentiality
agreement with the Borrower.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.16,
2.17, 2.18 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of such Loan Document; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

64



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If the Loans shall have become due and payable,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to and
shall not limit other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01 (other than by electronic
communications or telecopy). Nothing in this Agreement or any other Loan
Document will affect the right of any party hereto or thereto to serve process
in any other manner permitted by law.

 

65



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory body, (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(in which case, the Administrative Agent or such Lender shall, to the extent not
inconsistent with applicable law or such Person’s internal policies, use
reasonable efforts to promptly inform the Borrower thereof), (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee or prospective assignee of any of its rights or obligations
under this Agreement, (g) to any direct, indirect, actual or prospective
counterparty (and its advisor) to any swap, derivative or securitization
transaction related to the obligations under this Agreement (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (h) to any credit insurance provider relating to the Borrower and
its obligations (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (i) with the consent of the
Borrower or (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower not subject (to the knowledge of the Administrative
Agent or such Lender)

 

66



--------------------------------------------------------------------------------

to a confidentiality agreement with the Borrower. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. USA Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it may be required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name, address and tax identification number of such
Loan Party and other information that will allow such Lender to identify such
Loan Party in accordance with the Act. Each Loan Party shall promptly, following
a request by the Administrative Agent or any Lender, provide all documentation
and other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

SECTION 9.14. Release of Newmont USA as a Guarantor. Newmont USA shall
automatically be released from its obligations as a Guarantor under the Loan
Documents upon the consummation of any transaction permitted by this Agreement
as a result of which Newmont USA (a) ceases to be a Subsidiary; provided that,
if so required by this Agreement, the Required Lenders shall have consented to
such transaction and the terms of such consent shall not have provided
otherwise, or (b) is released from its obligations under the Guarantee Agreement
pursuant to the terms thereof. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall execute and deliver to
the Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

SECTION 9.15. No Fiduciary Relationship. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and the Subsidiaries, on the one hand, and the Administrative Agent, the Lenders
and their Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Lenders or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Arrangers, the Lenders and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Borrower and the Subsidiaries, and none of the Administrative Agent, the

 

67



--------------------------------------------------------------------------------

Arrangers, the Lenders or their Affiliates has any obligation to disclose any of
such interests to the Borrower or any of the Subsidiaries. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it or
any of the Subsidiaries may have against the Administrative Agent, the
Arrangers, the Lenders and their Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEWMONT MINING CORPORATION,   by  

/s/ Thomas P. Mahoney

    Name:   Thomas P. Mahoney     Title:   Vice President and Treasurer JPMORGAN
CHASE BANK, N.A., individually and as Administrative Agent,   by  

/s/ Gitanjali Pundir

    Name:   Gitanjali Pundir     Title:   Vice President



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE NEWMONT MINING CORPORATION

TERM LOAN CREDIT AGREEMENT

DATED THE DATE FIRST ABOVE WRITTEN

 

Name of Lender: Bank of Montreal, Chicago Branch   by  

/s/ Yacouba Kane

    Name:   Yacouba Kane     Title:   Vice President Name of Lender: The Bank of
Tokyo-Mitsubishi UFJ, Ltd.   by  

/s/ Mark Maloney

    Name:   Mark Maloney     Title:   Authorized Signatory Name of Lender:
Citibank, N.A.   by  

/s/ Michael Vondriska

    Name:   Michael Vondriska     Title:   Vice President



--------------------------------------------------------------------------------

Name of Lender: Credit Suisse AG, Cayman Islands Branch   by  

/s/ Alain Daoust

    Name:   Alain Daoust     Title:   Authorized Signatory For any Institution
requiring a second signature line:   by  

/s/ Ryan Long

    Name:   Ryan Long     Title:   Authorized Signatory Name of Lender: HSBC
Bank USA, National Association   by  

/s/ Alexandra Barrows

    Name:   Alexandra Barrows     Title:   Vice President Name of Lender: Mizuho
Bank, Ltd.   by  

/s/ Leon Mo

    Name:   Leon Mo     Title:   Authorized Signatory



--------------------------------------------------------------------------------

Name of Lender:

The Royal Bank of Scotland plc, Canada Branch   by  

/s/ Shehan De Silva

    Name:   Shehan De Silva     Title:   Vice President   by  

/s/ David Wright

    Name:   David Wright     Title:   Director

 

Name of Lender: Sumitomo Mitsui Banking Corporation   by  

/s/ James D. Weinstein

    Name:   James D. Weinstein     Title:   Managing Director

 

Name of Lender: The Bank of Nova Scotia   by  

/s/ Ray Clarke

    Name:   Ray Clarke     Title:   Managing Director

 

For any Institution requiring a second signature line:   by  

/s/ Ian Stephenson

    Name:   Ian Stephenson     Title:   Director



--------------------------------------------------------------------------------

Name of Lender: Royal Bank of Canada   by  

/s/ Stam Fountoulakis

    Name:   Stam Fountoulakis     Title:   Authorized Signatory

 

Name of Lender: U.S. Bank National Association   by  

/s/ Marty McDonald

    Name:   Marty McDonald     Title:   AVP

 

Name of Lender: Bank of America, N.A.   by  

/s/ James K.G. Campbell

    Name:   James K.G. Campbell     Title:   Director



--------------------------------------------------------------------------------

Name of Lender: Canadian Imperial Bank of Commerce, New York Branch   by  

/s/ Dominic Sorresso

    Name:   Dominic Sorresso     Title:   Authorized Signatory For any
Institution requiring a second signature line:   by  

/s/ Zhen Ma

    Name:   Zhen Ma     Title:   Authorized Signatory Name of Lender:
Commonwealth Bank of Australia   by  

/s/ Greg Caione

    Name:   Greg Caione     Title:   Executive Director, Natural Resources Name
of Lender: Compass Bank   by  

/s/ Michael Dixon

    Name:   Michael Dixon     Title:   Senior Vice President

 



--------------------------------------------------------------------------------

Name of Lender:

 

Societe Generale

  by  

/s/ P.E. Kavanagh

    Name:   P.E. Kavanagh     Title:   Director



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Bank

   Term Loan Allocation  

JPMorgan Chase Bank, N.A.

   $ 40,000,000   

Bank of Montreal, Chicago Branch

   $ 40,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 40,000,000   

Citibank, N.A.

   $ 40,000,000   

Credit Suisse AG

   $ 40,000,000   

HSBC Bank USA, National Association

   $ 40,000,000   

Mizuho Bank, Ltd.

   $ 40,000,000   

The Royal Bank of Scotland plc, Canada Branch

   $ 40,000,000   

Sumitomo Mitsui Banking Corporation

   $ 40,000,000   

The Bank of Nova Scotia

   $ 30,000,000   

Royal Bank of Canada

   $ 30,000,000   

U.S. Bank National Association

   $ 30,000,000   

Bank of America, N.A.

   $ 25,000,000   

Canadian Imperial Bank of Commerce, New York Branch

   $ 25,000,000   

Commonwealth Bank of Australia

   $ 25,000,000   

Compass Bank

   $ 25,000,000   

Societe Generale

   $ 25,000,000      

 

 

 

TOTAL:

   $ 575,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

NWG Investments Inc. v. Fronteer Gold Inc.

Further to the NWG Investments Inc. v. Fronteer Gold Inc. matter disclosed in
the most recent Form 10-K of Newmont Mining Corporation (“Newmont”), NWG served
a lawsuit against NMCCL and several other entities with the same allegations
contained in the New York action in Ontario, Canada. As previously disclosed,
Newmont successfully obtained dismissal of the New York matter for forum non
conveniens. NWG filed a motion to appeal the dismissal in New York, but did not
perfect the appeal. After filing the Ontario action, NWG withdrew the appeal in
New York. Newmont will defend the action in Ontario.



--------------------------------------------------------------------------------

Schedule 3.13

Subsidiaries

NEWMONT MINING CORPORATION AND SUBSIDIARIES

As of March 31, 2014

 

Name

  

Incorporation

   Ownership  

Newmont Mining Corporation

   Delaware, USA   

Dafrico (Overseas) Ltd

   Cyprus      100 % 

Moydow Limited

   Ghana      100 % 

Newmont LaSource SAS

   France      17 % 

Euronimba Ltd

   Jersey      43.5 % 

Euronimba Liberia Limited

   Liberia      100 % 

Euronimba UK Limited

   United Kingdom      100 % 

Societe des Mines de Fer de Guinee

   Guinea      95 % 

Newmont Ghana Gold Limited

   Ghana      100 % 

Newmont Golden Ridge Limited

   Ghana      100 % 

Societe Miniere de Sabodala

   Senegal      50.6 % 

N.I. Limited

   Bermuda      100 % 

Newmont Australia Holdings Pty Ltd

   Victoria, Australia      100 % 

Newmont Australia Pty Ltd

   Western, Australia      100 % 

Newmont AP Power Pty Ltd

   Western Australia      100 % 

Newmont Capital Pty Ltd

   New South Wales, Australia      100 % 

Newmont Landco Pty Ltd

   Western Australia      100 % 

Newmont Boddington Pty Ltd

   South Australia      100 % 

Newmont Boddington Gold Pty Ltd

   Western Australia      100 % 

Kalgoorlie Lake View Pty Ltd

   Victoria, Australia      100 % 

Kalgoorlie Consolidated Gold Mines Pty Ltd

   Western Australia      50 % 

North Kalgurli Mines Pty Ltd

   Western Australia      100 % 

Newmont Yandal Operations Pty Ltd

   Victoria, Australia      100 % 

Eagle Mining Pty Ltd

   Western Australia      100 % 

    Australian Metals Corporation Pty Ltd

   Western Australia      100 % 

    Hunter Resources Pty Ltd

   Queensland, Australia      100 % 

    Newmont Wiluna Gold Pty Ltd

   Queensland, Australia      100 % 

Newmont Mining Finance Pty Ltd

   Australian Capital Territory      100 % 

Newmont Mining Holdings Pty Ltd

   South Australia      100 % 

Newmont Exploration Pty Ltd

   Victoria, Australia      100 % 

Newmont Gold Pty Ltd

   Western Australia      100 % 

    GMK Investments Pty Ltd

   South Australia      100 % 

        Newmont Power Pty Ltd

   Western, Australia      100 % 

        NP Kalgoorlie Pty Ltd

   Western, Australia      100 % 

            Goldfields Power Pty Ltd

   Western Australia      50 % 

    Newmont Gold Marketing & Finance Pty Ltd

   Western, Australia      100 % 

        Australian Gold Alliance Pty Ltd

   Western, Australia      100 % 

    Newmont NGL Holdings Pty Ltd

   Northern Territory, Australia      100 % 

        Newmont Boddington Holdings Pty Ltd

   Western, Australia      100 % 

            Newmont Boddington Investments Pty Ltd

   Western, Australia      100 % 

        Newmont Kaltails Pty Ltd

   Victoria, Australia      100 % 

        Newmont Pajingo Pty Ltd

   Western Australia      100 % 

        Newmont Tanami Pty Ltd

   Western, Australia      57.39 % 

            Otter Gold Mines Pty Ltd

   Victoria, Australia      100 % 

                Otter Gold Pty Ltd

   New South Wales, Australia      100 % 

        Wirralie Gold Mines Pty Ltd

   Queensland, Australia      100 % 

    Newmont Pacific Energy Pty Ltd

   Western Australia      100 % 

Newmont International Exploration Pty Ltd

   Western, Australia      100 % 

    Newmont Asia Pty Ltd

   Western, Australia      100 % 



--------------------------------------------------------------------------------

        Kepala Burung Offshore Pty Ltd

   Victoria, Australia      36.11 % 

Newmont Mining Services Pty Ltd

   Western, Australia      100 % 

    Newmont Australia Superannuation Plan Pty Ltd

   South Australia      100 % 

Newmont Tanami Pty Ltd

   South Australia      42.61 % 

Newmont Woodcutters Pty Ltd

   New South Wales, Australia      100 % 

Newmont Capital Limited

   Nevada, USA      88.65 % 

Fronteer Development (USA) Inc.

   Delaware, USA      89 % 

Fronteer Development LLC

   Delaware, USA      100 % 

Fronteer Royalty LLC

   Delaware, USA      100 % 

Nevada Eagle Resources LLC

   Nevada, USA      100 % 

Newmont USA Limited

   Delaware, USA      100 % 

Battle Mountain Resources Inc.

   Nevada, USA      100 % 

Desarollos Mineros Fresne, S. de R.L. de C.V.

   Mexico      50 % 

Dawn Mining Company LLC

   Delaware, USA      51 % 

Elko Land and Livestock Company

   Nevada, USA      100 % 

    ELLC Grazing Membership LLC

   Nevada, USA      100 % 

Empresa Minera Maria SRL

   Bolivia      75.4266 % 

Hospah Coal Company

   Delaware, USA      100 % 

Idarado Mining Company

   Delaware, USA      80.2 % 

    Idarado Legacy, LLC

   Colorado, USA      80 % 

Minera BMG

   Nevada, USA      100 % 

    Minera Choluteca S.A. de C.V.

   Honduras      50 % 

Minera El Bermejal S. de R.L. de C.V.

   Mexico      44 % 

Minera Newmont (Chile) Limitada

   Chile      99.24 % 

Minera Penmont S. de R.L. de C.V.

   Mexico      44 % 

Newmont (Uzbekistan) Limited

   Cyprus      60 % 

Newmont Australia Investment Limited

   Delaware, USA      100 % 

Newmont Bolivia Limited

   Nevada, USA      100 % 

Newmont Canada Corporation

   Nova Scotia      11.7577 % 

    PT Newmont Minahasa Raya

   Indonesia      80 % 

    Silidor Mines Inc.

   Quebec      100 % 

Newmont de Mexico, S.A. de C.V.

   Mexico      99 % 

Newmont Global Employment Limited Partnership

   Bermuda      99 % 

Newmont Gold Company

   Delaware, USA      100 % 

Newmont GTR LLC

   Nevada, USA      100 % 

Newmont Indonesia Investment Limited

   Delaware, USA      100 % 

Newmont Indonesia Limited

   Delaware, USA      100 % 

    Newmont Nusa Tenggara Holdings B.V.

   Netherlands      100 % 

        Nusa Tenggara Partnership (VOF)

   Netherlands      56.25 % 

        Nusa Tenggara Partnership B.V.

   Netherlands      100 % 

            PT Newmont Nusa Tenggara

   Indonesia      56 % 

    PT Bhinneka Investama Indonesia

   Indonesia      27.56 % 

        PT Investama Utama Indonesia

   Indonesia      51 % 

    PT Investama Utama Indonesia

   Indonesia      27.56 % 

Newmont International Services Limited

   Delaware, USA      100 % 

    Newmont Global Employment Limited Partnership

   Bermuda      1 % 

    PT Newmont Pacific Nusantara

   Indonesia      1 % 

Newmont Kazakhstan Gold Limited

   Delaware, USA      100 % 

Newmont Latin America Limited

   Delaware, USA      100 % 

    Minera Los Tapados S.A.

   Peru      .0144 % 

    Minera Newmont (Chile) Limitada

   Chile      .76 % 

    Newmont de Mexico S.A. de C.V.

   Mexico      1 % 

Newmont McCoy Cove Limited

   Nevada, USA      100 % 

Newmont Nevada Energy Investment LLC

   Delaware, USA      100 % 

Newmont North America Exploration Limited

   Delaware, USA      100 % 

Newmont Nova Scotia ULC

   Nova Scotia      100 % 

Newmont Overseas Exploration Limited

   Delaware, USA      100 % 



--------------------------------------------------------------------------------

    PT Newmont Pacific Nusantara

   Indonesia      99 % 

    Suriname Gold Company, LLC

   Delaware, USA      80 % 

Newmont Peru Limited

   Delaware, USA      100 % 

    Minera Los Tapados S.A.

   Peru      99.9856 % 

    Newmont Investment Holdings LLC

   Delaware, USA      100 % 

        Newmont Peru S.R.L.

   Peru      .00026 % 

    Newmont Peru S.R.L.

   Peru      99.99974 % 

        Minera Chaupiloma Dos de Cajamarca S.R.L.

   Peru      40 % 

        Minera Ninobamba S.R.L.

   Peru      60 % 

    Newmont Realty Company

   Delaware, USA      100 % 

Newmont Second Capital Corporation

   Delaware, USA      100 % 

    Minera Yanacocha S.R.L.

   Peru      51.35 % 

    Newmont Mines Limited

   Delaware, USA      100 % 

Newmont Technologies Limited

   Nevada, USA      100 % 

New Verde Mines LLC

   Delaware, USA      100 % 

Proveedora de Equipo Fresne, S. de R.L. de C.V.

   Mexico      50 % 

Resurrection Mining Company

   Delaware, USA      100 % 

San Juan Basin Coal Holding Company

   Delaware, USA      100 % 

Santa Fe Pacific Gold Corporation

   Delaware, USA      100 % 

Waihi Gold Company Limited

   New Zealand      14.3 % 

Pittston Nevada Gold Company, Ltd.

   Nevada, USA      96.3473 % 

Newmont FH B.V.

   Netherlands      100 % 

Newmont Canada Holdings ULC

   British Columbia      100 % 

Fronteer Development (USA) Inc.

   Delaware, USA      11 % 

West Pequop LLC

   Nevada, USA      49 % 

    Pequop Exploration LLC

   Nevada, USA      100 % 

Hope Bay Mining Ltd.

   British Columbia      99.9999 % 

Newmont Holdings ULC

   Nova Scotia      1 % 

Newmont Holdings ULC

   Nova Scotia      99 % 

Minera La Zanja S.R.L.

   Peru      47 % 

Newmont Canada FN Holdings ULC

   British Columbia      100 % 

Newmont Canada Corporation

   Nova Scotia      88.2423 % 

Newmont Northern Mining ULC

   British Columbia      100 % 

Miramar Northern Mining Ltd.

   British Columbia      100 % 

    Con Exploration Ltd.

   British Columbia      100 % 

    Hope Bay Mining Ltd.

   British Columbia      0.0001 % 

    Miramar HBG Inc.

   Quebec      100 % 

    Vol Mines Limited

   British Columbia      67 % 

Newmont Mining B.C. ULC

   British Columbia      100 % 

    Newmont Capital Limited

   Nevada, USA      11.35 % 

        Miramar Gold Corporation

   Nevada, USA      100 % 

        Orcana Resources Inc.

   Nevada, USA      100 % 

        Talapoosa Mining Inc.

   Nevada, USA      100 % 

NeXtech Drilling Ltd.

   Alberta, Canada      50 % 

Newmont Mining Corporation of Canada Limited

   British Columbia      100 % 

Newmont NE Holdings Subco Limited

   British Columbia      100 % 

Newmont LaSource SAS

   France      16.70 % 

Newmont Mineral Holdings B.V.

   Netherlands      100 % 

European Gold Refineries Holding SA

   Switzerland      60.64 % 

Valcambi SA

   Switzerland      100 % 

Newmont Ventures Limited

   Delaware, USA      100 % 

Newmont (Guyana) Incorporated

   Guyana      100 % 

Newmont Services U.K. Limited

   United Kingdom      100 % 

NVL (Guinee) SARL

   Guinea      100 % 

NVL (USA) Limited

   Delaware, USA      100 % 

NVL Argentina S.R.L.

   Argentina      5 % 



--------------------------------------------------------------------------------

NVL Argentina S.R.L.

   Argentina      95 % 

NVL Burkina Faso SARL

   Burkina Faso      100 % 

NVL Caucasus Limited LLC

   Armenia      100 % 

NVL Cote D’Ivoire SARL

   Ivory Coast      100 % 

NVL Haiti Limited S.A.

   Haiti      100 % 

NVL PNG Limited

   Papua New Guinea      100 % 

NVL Saramacca Mining LLC

   Delaware, USA      100 % 

NVL Solomon Islands Limited

   Solomon Islands      100 % 

Saddleback Investments Pty Ltd

   Australia      100 % 

Suriname Gold Company, LLC

   Delaware, USA      20 % 

Newmont Waihi Gold Limited

   New Zealand      100 % 

Waihi Gold Company Limited

   New Zealand      86 % 

Newmont (Uzbekistan) Limited

   Cyprus      40 % 

Normandy Overseas Holding Company Sdn Bhd

   Malaysia      100 % 

Normandy Company (Malaysia) Sdn Bhd

   Malaysia      100 % 

Newmont International Group BV

   Netherlands      100 % 

Newmont LaSource SAS

   France      66.3748 % 

Pittston Nevada Gold Company, Ltd.

   Nevada, USA      3.6527 % 



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

Liens securing the following Indebtedness are in existence on the Effective
Date.

 

  1. Ahafo IFC Project Financing - $34,999,998

 

  2. PTNNT Project Financing - $555,000,000



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ACCEPTANCE

Reference is made to the Term Loan Credit Agreement dated as of [March 31], 2014
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not defined herein shall have the meanings specified
in the Credit Agreement.

1. The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitments of the Assignor on
the Assignment Date and the Loans owing to the Assignor which are outstanding on
the Assignment Date. The Assignor represents and warrants that it is the legal
and beneficial owner of the interests being assigned by it hereunder and that
such interests are free and clear of any Liens. The Assignee hereby acknowledges
receipt of a copy of the Credit Agreement. From and after the Assignment Date
(i) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and, to the extent of the interests assigned by this Assignment
and Acceptance, have the rights and obligations of a Lender thereunder and
(ii) the Assignor shall, to the extent of the interests assigned by this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

2. This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) to the extent required, any documentation required to be
delivered by the Assignee pursuant to Section 2.18(f) of the Credit Agreement,
(ii) if the Assignee is not already a Lender under the Agreement, an
Administrative Questionnaire in the form provided by the Administrative Agent
and (iii) a processing and recordation fee in the amount of $3,500.

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment (“Assignment Date”):

 

 

A-1

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

2

 

Facility

   Principal
Amount
Assigned      Percentage Assigned
of Commitment
(set forth, to at least
8 decimals, as a
percentage of the
aggregate Commitments
of all Lenders
thereunder)  

Initial Term Loans

   $                   % 

Incremental Term Loans

     

The terms set forth herein are hereby agreed to:

 

                                                                    
                 , as Assignor,

      Consented to (if required)         NEWMONT MINING CORPORATION, by  

 

      by  

 

  Name:       Name:   Title:       Title:

 

A-2

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

3

 

                                                                             
    , as Assignee,     Consented to (if required):       JPMORGAN CHASE BANK,
N.A., as       Administrative Agent by  

 

    by  

 

  Name:     Name:     Title     Title         Consented to (if required):      
[                     ], as       an Issuing Bank       by  

 

      Name:         Title  

 

A-3

Form of Assignment and Acceptance



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] ASSUMPTION AGREEMENT

[name of surviving corporation], a              corporation (the “Surviving
Corporation”), the surviving corporation of the merger of Newmont Mining
Corporation, a Delaware corporation (the “Company”), with and into the Surviving
Corporation, hereby expressly assumes all rights, obligations and liabilities of
the Company under the Term Loan Credit Agreement dated as of [March 31], 2014
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and
any promissory notes. From and after the date hereof, all references in the
Credit Agreement and any promissory notes to the Company (except historical
references in the representations and warranties which should continue to apply
to the Company) shall be deemed to be references to the Surviving Corporation,
which shall hereafter be a Borrower for all purposes of the Credit Agreement and
any promissory notes.

IN WITNESS WHEREOF, the Surviving Corporation has caused its duly authorized
officer to execute and deliver this Assumption Agreement as of              ,
20[    ] which is the date of the merger referred to above.

 

[NAME OF SURVIVING
CORPORATION] By  

 

  Name:   Title:

 

B-1

Form of Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Credit Agreement dated as of [March 31], 2014
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a 10-percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) all interest payments made under any
Loan Document are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     , 20[    ]

 

C-1

Form of U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT C-2

 

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Credit Agreement dated as of [March 31], 2014
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a 10-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) all interest payments
made under any Loan Document are not effectively connected with the
undersigned’s or its partners’/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                      , 20[    ]

 

C-2

Form of U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT C-3

 

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Credit Agreement dated as of [March 31], 2014
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a 10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) all interest payments made under any Loan Document are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                      , 20[    ]

 

C-3

Form of U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT C-4

 

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Term Loan Credit Agreement dated as of [March 31], 2014
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a
10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) all interest payments made under any
Loan Document are not effectively connected with the undersigned’s or its
partners’/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                      , 20[    ]

 

C-4

Form of U.S. Tax Certificate



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

GUARANTEE AGREEMENT dated as of March [31], 2014 (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), among NEWMONT USA
LIMITED (the “Guarantor”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

Reference is made to the Term Loan Credit Agreement dated as of March [31], 2014
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Newmont Mining Corporation (the “Borrower”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”).

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The Guarantor will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and is willing to execute and deliver this Agreement in
order to induce the Lenders to continue to extend such credit. Accordingly, the
parties hereto agree as follows:

SECTION 1. Definitions. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.

(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.

SECTION 2. Guarantee. (a) The Guarantor hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the Obligations of
the Borrower. The Guarantor further agrees that the due and punctual payment of
the Obligations of the Borrower may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
Obligation.

(b) The Guarantor waives presentment to, demand of payment from and protest to
the Borrower of any of the Obligations, and also waives notice of acceptance of
its obligations and notice of protest for nonpayment. The obligations of the
Guarantor hereunder shall not be affected by (i) the failure of any Lender to
assert any claim or demand or to enforce any right or remedy against the
Borrower under the provisions of this Agreement, any Loan Document or otherwise;
(ii) any extension or renewal of any of the Obligations; (iii) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement or any Loan Document or other agreement; (iv) the
failure or delay of any Lender to exercise any right or remedy against any other
guarantor of the Obligations; (v) the failure of any Lender to assert any claim
or demand or to enforce any remedy under any Loan Document or any other
agreement or

 

D-1

Form of Guarantee Agreement



--------------------------------------------------------------------------------

instrument; (vi) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations; or (vii) any other act, omission or delay to do
any other act which may or might in any manner or to any extent vary the risk of
the Guarantor or otherwise operate as a discharge of the Guarantor as a matter
of law or equity or which would impair or eliminate any right of the Guarantor
to subrogation.

(c) The Guarantor further agrees that its guarantee hereunder constitutes a
promise of payment when due (whether or not any bankruptcy or similar proceeding
shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Lender to any balance of any
deposit account or credit on the books of any Lender in favor of the Borrower or
any Subsidiary or any other Person.

(d) The obligations of the Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason other than the
indefeasible payment in full in cash of the Obligations, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.

(e) The Guarantor further agrees that its obligations hereunder shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Lender upon the bankruptcy or reorganization of the Borrower or
otherwise.

(f) In furtherance of the foregoing and not in limitation of any other right
which any Lender may have at law or in equity against the Guarantor by virtue
hereof, upon the failure of the Borrower to pay any Obligation when and as the
same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Guarantor hereby promises to and will, upon receipt
of written demand by the Administrative Agent, forthwith pay, or cause to be
paid, to the Administrative Agent for distribution to the applicable Lenders in
cash an amount equal to the unpaid principal amount of such Obligation.

(g) Upon payment in full by the Guarantor of any Obligation of the Borrower,
each Lender shall, in a reasonable manner, assign to the Guarantor the amount of
such Obligation owed to such Lender and so paid, such assignment to be pro tanto
to the extent to which the Obligation in question was discharged by the
Guarantor, or make such disposition thereof as the Guarantor shall direct (all
without recourse to any Lender and without any representation or warranty by any
Lender). Upon payment by the Guarantor of any sums as provided above, all rights
of the Guarantor against the Borrower arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by the Borrower to the Lenders (it being understood that, after
the discharge of all the Obligations due and payable from the Borrower, such
rights may be exercised by the Guarantor notwithstanding that the Borrower may
remain contingently liable for indemnity or other Obligations).

 

2



--------------------------------------------------------------------------------

SECTION 3. Additional Agreements. Until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
under the Credit Agreement have been paid in full, the Guarantor covenants and
agrees with the Administrative Agent for the benefit of the Lenders that it will
be bound by each of the covenants contained in the Credit Agreement to the
extent applicable to the Guarantor.

SECTION 4. Information. The Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that the Guarantor assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender will have any duty to advise the Guarantor of information known to it or
any of them regarding such circumstances or risks.

SECTION 5. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to the Guarantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

SECTION 6. Survival of Agreement. All covenants, agreements, representations and
warranties made by the Guarantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any Loan Document shall be considered to have been relied upon by
the Administrative Agent and shall survive the execution and delivery of this
Agreement, the Loan Documents and the making of any Loans, regardless of any
investigation made by the Administrative Agent or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under any Loan Document is outstanding
and unpaid and so long as the Commitments have not expired or terminated.

SECTION 7. Binding Effect; Several Agreement. (a) This Agreement shall become
effective when a counterpart hereof executed on behalf of the Guarantor shall
have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent.

(b) Following the effectiveness of this Agreement, this Agreement shall be
binding upon the Guarantor and the Administrative Agent and their respective
permitted successors and assigns, and shall inure to the benefit of the
Guarantor, the Administrative Agent and the Lenders and their respective
successors and assigns, except that the Guarantor shall not have the right to
assign or transfer any of its rights or obligations hereunder or any interest
herein (and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 8. Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Guarantor or the Administrative Agent that are contained
in this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

SECTION 9. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.03 of
the Credit Agreement.

(b) The Guarantor agrees to indemnify the Administrative Agent and the other
Indemnitees against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (but limited, in the case of
legal fees and expenses, to the documented fees, charges and disbursements of
one counsel for the Indemnitees, taken as a whole, and, if necessary, one local
counsel in any applicable jurisdiction plus one additional counsel (and one
additional local counsel in each applicable jurisdiction) for each of the
parties taken as a whole who are similarly situated in the event any Indemnitee
shall have reasonably determined, or been advised by counsel, that there are or
may be conflicts of interest, including situations in which one or more legal
defenses available to it are different from or in addition to those available to
any other Indemnitee), incurred by or asserted against any Indemnitee arising
out of, in connection with, or as a result of, the execution, delivery or
performance of this Agreement or any claim, litigation, investigation or
proceeding relating to any of the foregoing or to any agreement or instrument
contemplated hereby, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or the Borrower
or any Affiliate of the Borrower); provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee (or any Related Party of such
Indemnitee) or, solely in the case of a claim initiated by the Borrower,
material breach of such Indemnitee’s obligations under this Agreement in bad
faith or (ii) arise out of disputes solely among Indemnitees and not arising out
of any act or omission by the Borrower or any of its Affiliates (other than any
disputes against the Administrative Agent in its capacity as such).

(c) Any such amounts payable as provided hereunder shall be additional
Obligations. The provisions of this Section 9 shall remain operative and in full
force and effect regardless of the termination of this Agreement or any Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any Lender. All amounts due
under this Section 9 shall be payable on written demand therefor.

 

4



--------------------------------------------------------------------------------

SECTION 10. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 11, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Guarantor in any case shall entitle the Guarantor to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
between the Administrative Agent and the Guarantor with respect to which such
waiver, amendment or modification is to apply, subject to the consent of the
Required Lenders.

SECTION 12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 13. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with

 

5



--------------------------------------------------------------------------------

valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 14. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 7. Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic means shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 15. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

SECTION 16. Jurisdiction; Consent to Service of Process. (a) The Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any Loan Document against the Guarantor or its properties in the courts of any
jurisdiction.

(b) The Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any Loan Document in any court referred
to in paragraph (a) of this Section 16. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5. Nothing in this Agreement or any
Loan Document will affect the right of either party to this Agreement to serve
process in any other manner permitted by law.

SECTION 17. Termination; Release of Guarantor. (a) This Agreement and the
guarantees set forth herein shall terminate when all the Obligations have been
paid in full and the Lenders have no further commitment to lend under the Credit
Agreement.

 

6



--------------------------------------------------------------------------------

(b) In the event that (i) all the equity interests in the Guarantor are sold,
transferred or otherwise disposed of to a Person other than the Borrower or its
Subsidiaries in a transaction permitted under the Credit Agreement or (ii) the
Guarantor shall no long guarantee any Material Indebtedness of the Borrower, the
Administrative Agent shall, in each case, at the Borrower’s expense, promptly
take such action and execute such documents as the Borrower may reasonably
request to terminate the guarantee of the Guarantor hereunder.

SECTION 18. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Guarantor against
any of and all the obligations of the Guarantor now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section 18 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

NEWMONT USA LIMITED,

  by  

 

    Name:     Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent,   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

MATURITY DATE EXTENSION REQUEST

[Date]

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, 3/Ops2

Newark, DE 19713

Fax No. (302) 634-4712

Attention: Rea Seth

Ladies and Gentlemen:

Reference is made to the Term Loan Credit Agreement dated as of [March 31], 2014
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Newmont Mining Corporation, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not defined herein shall have the meanings specified
in the Credit Agreement. In accordance with Section 2.23 of the Credit
Agreement, the undersigned hereby requests [(i)] an extension of the [insert
applicable Class] Maturity Date from [—], 20[—] to [—], 20[—], [(ii) the
following changes to the Applicable Rate to be applied in determining the
interest payable on [insert applicable Class] Loans of, and fees payable
hereunder to, Consenting Lenders in respect of that portion of their [insert
applicable Class] Commitments extended to such new Maturity Date, which changes
shall become effective on [—], 20[—]] [and] [(iii) the amendments to the terms
of the Credit Agreement set forth below, which amendments shall become effective
on [—], 20[—]].

 

NEWMONT MINING CORPORATION, as Borrower,   By:  

 

    Name:     Title:

 

E-1

Form of Maturity Date Extension Request



--------------------------------------------------------------------------------

The undersigned consents to the requested amendments to the terms of the Credit
Agreement and the requested extension of the [insert applicable Class] Maturity
Date. The maximum amount of the [insert applicable Class] Commitment of the
undersigned with respect to which the undersigned agrees to the amendments to
the terms of the Credit Agreement and the extension of the [insert applicable
Class] Maturity Date is set forth under its signature.

 

Name of Institution:

 

  by  

 

    Name:     Title:

For any Institution requiring a second signature line:

 

  by  

 

    Name:     Title:

 

E-2

Form of Maturity Date Extension Request